In a proceeding, pursuant to article 78 of the Civil Practice Act, to review a determination of the State Rent Administrator, the appeal is from an order denying the petition and dismissing the proceeding. The proceeding sought to be reviewed denied appellant’s protests to orders made by a local rent administrator approving increases of maximum rent for installations of new equipment at rates lower than those requested by appellant. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.